John G. Batherson, Special Deputy Attorney General, Derrick Mertz, Assistant Attorney General, J. Douglas Henderson, District Attorney, for State of North Carolina *627The following order has been entered on the Motion for Extension of Time to File Brief filed on the 15th of September 2017 by State of NC:"Motion Allowed by order of the Court in conference, this the 15th of September 2017."State of NC shall have up to and including the 29th day of September 2017 to file and serve his/her brief with this Court.